DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 01/12/2022.


Status of Claims


Claim 12 has been cancelled. 
Claims 1-11 and 13-20 have been amended.
Claim 21 has been added. 
Claims 1-11 and 13-21 are now pending.

Response to Arguments

Applicant's arguments filed on 01/12/2022 regarding the 35 U.S.C. 101 and 103 rejections have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant amended the claims. However, the amended claims did not include any new additional elements to for the Examiner to reconsider in the 101 analysis. Therefore, the 35 U.S.C. 101 rejection is maintained for the same reasons already presented.
  	As per the 103 rejection, the Applicant argues that Scriven, Meharwade and Song alone or in combination do not disclose or suggest the limitation recited in claim 14. Specifically, the Applicant argues that (1) Scriven is directed towards 
The Examiner respectfully disagrees with the Applicant’s arguments. As per argument (1), Scriven teaches a data processing system that analyzes IT project data (i.e. work items), identifies cross-project work dependencies and risks, and generate a visualization of the analysis (e.g. dependencies, risks, etc.). This is similar to the Applicant’s invention of displaying and visualizing workflows models. The Examiner submits that Scriven alone does not teach all of the limitations recited in claim 14, however, the combination of Scriven, Meharwade, and Song teach all of the limitation in claim 14. Scriven teaches retrieving work items (i.e. IT project data) from storage, determining work item (i.e. IT project) dependencies, determining relative ranking (i.e. position) of work items, and providing visualization parameters and indicators (e.g. project nodes, lines, indicators, colors) for representing work items. Scriven does not explicitly teach determining a relative ranking of costs for work items or providing a visual indicator representing a cost of delay associated with the work item. However, Meharwade teaches determining a cost of delay. The Examiner submits that it would have been obvious to one or ordinary skill in the art modify Scriven’s cross-project The cost of delay is component of risk analysis. This modification or inclusion of an additional risk analysis does not change the principle operation of Scriven’s invention. Song teaches a cost indicator and a cost profile. The Examiner submits that it would have been obvious to modify Scriven in view of Meharwade’s delay cost analysis to include indicators representing a cost of delay on a visualization (e.g. graph, chart, etc.) with the motivation to improve the understanding of the project status and give accurate information to decision makers for correct action and predictions (Song e.g. [0778]). This modification or inclusion of an additional indicator does not change the principle operation of Scriven’s invention. Scriven, Meharwade, and Song inventions are directed towards project analysis, visualization, and modeling. Furthermore, all of the claimed elements were known in the prior arts of Scriven, Meharwade, and Song and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As per argument (2), the Examiner submits that Scriven in view of Meharwade teach the limitations of “tracking backlogged work items and determining based on weighted shorted jobs first algorithm, a recommendation order for tackling the backlogged work items and providing the recommended 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Objections

Claims 1 and 14 are objected to because of the following informalities:
•	Claims 1 and 14 limitation of “determine a relative ranking of costs for the work items; and” should read “determine a relative ranking of costs for the work items;”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim includes the limitation of “mapping, the work items along with the dependencies and the ranking associated with the work items”, in which there is insufficient antecedent basis for “the dependencies” and “the ranking”. Claim 20 is also missing the steps of receiving or determining dependencies and ranking. Therefore claim 20 is considered indefinite and thus is rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention, “Systems and Methods for Modeling Organizational Entities”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (i.e. managing personal behavior and interactions between people) and Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-11 and 13-21 are directed to a statutory category, namely a machine (claims 1-13 and 20) and a process (claims 14-19 and 21).
Step 2A (1): Independent claims 1, 14, and 20 are directed to an abstract idea of Certain Methods of Organizing Human Activity (i.e. managing personal behavior and interactions between people) and Mental Processes, based on the following claim limitations: “displaying an organization model; retrieve one or more work items, each work item including at least one requirement; determine, for each of the one or more work items, one or more dependencies; determine a relative ranking of costs for the work items; mapping, the work items along with the dependencies and the ranking associated with the work items; and provide visualization parameters for representing work items, wherein for a respective work item, the visualization parameters include a first visual indicator representing a type of work item, a second visual indicator representing a cost of delay associated with the work item, and a third visual indicator representing a cost of delay profile for the work item, and wherein the visualization parameters further include a fourth visual indicator for linking pairs of work items to indicate a dependency between the linked work items” (claims 1 and 14); displaying an organization model; receive one or more work items, receive visualization parameters for representing the one or more work items, mapping, the work items along with the dependencies and the ranking associated with the work items; and wherein for a respective work item, the visualization parameters include a first visual indicator representing a type of work item, a second visual indicator representing a cost of delay associated with the work item, and a third visual indicator representing a cost of delay profile for the work item, and wherein the visualization parameters further include a fourth visual indicator for linking pairs of work items to indicate a dependency between the linked work items; and displaying the work items according to the visualization parameters and one or more visualization settings, wherein the visualization settings include hiding work items of a certain type, work items of a certain cost of delay, work items of a certain cost of delay profile, or any combination thereof” (claim 20). These claims are directed towards workflow/work item analysis (i.e. dependency relationship, rank, and risk analysis) and visualizations (i.e. mental processes). Dependent claims 2-11, 13, and 15-21 further define the workflow analysis and visualization components. The workflow/work item analysis and visualization can be performed by a human with pen/colored markers and paper in which the visualization provides insight and instructions (e.g. recommended order for tackling backlog) for 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 8, 11, 13, 14, and 20 recite additional elements of a system including non-transitory computer-readable medium storing computer-executable instructions, providing and displaying visualization to a client device/screen, machine learning, a client device including a non-transitory computer-readable medium storing computer-executable instructions thereon, and a server. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing and display devices that are used to perform the abstract idea of workflow/work item analysis and visualization. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 8, 11, 13, 14, and 20 recite additional elements of a system including non-transitory computer-readable medium storing computer-executable instructions, providing and displaying visualization to a client device/screen, machine learning, a client device including a non-transitory computer-readable medium storing computer-executable instructions thereon, and a server. As per the Applicant specification, the system is comprised of one or more computer devices and/or networked computer devices [0028]; computer-readable medium may be a computer readable signal medium or a computer readable storage medium or any combination of the above two. Examples of the computer readable storage medium may include electric, magnetic, optical, electromagnetic, infrared, or semiconductor systems, elements, apparatuses, or a combination of any of the above [0094]; the client device can be a laptop computer, a desktop computer, a smartphone, a smart speaker, etc. [0029]; machine learning can be used to determine recommendations associated with team selection and derive unbiased work prioritization ([0082] and [0085]); and a server is a computer device [0028]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-11 and 13-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-11, 13-14, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Scriven et al. (US 2020/0097867 A1) in view of Meharwade et al. (US 2019/0050771 A1) and in further view of Song (US 2006/0044307 A1).
As per claim 1 (Currently Amended),  Scriven teaches a system for displaying an organization model, the system including a non- transitory computer-readable medium storing computer-executable instructions thereon such that when the instructions are executed, the system is configured to (Scriven e.g. Figs. 1-2 Data Processing System;  The present invention provide a computer-implemented 
Scriven teaches retrieve one or more work items from storage, each work item including at least one requirement; (Scriven e.g. Figs. 1-2, Cross-project dependency manager 218 may retrieve IT project data 224 from one or more IT project data sources, such as storage 108 in FIG. 1 [0033].  Cross-project dependency manager 218 analyzes IT project data to identify scope 230, status 234, etc. Scope 230 represents specific business centric, goals, such as, for example, deliverables, tasks, costs, deadlines, and the like, corresponding to each particular IT project (i.e. requirements) [0035].)
Scriven teaches determine, for each of the one or more work items, one or more dependencies; (Scriven e.g. Fig. 2, Cross-project dependency manager 218 utilizes natural language processing 220 and machine learning 222 to identify dependent IT projects 228 of one or more IT projects in IT projects 226 based on the analysis of IT project data 224 ([0034] and [0057]).)
Scriven in view of Meharwade teaches determine a relative ranking of costs for the work items; and 
 (Scriven e.g. Fig. 2, Cross-project dependency manager also utilizes natural language processing 220 and machine learning 222 to identify scope 230, position 238, status 234, etc. corresponding to each IT project in IT projects 226 and dependent IT projects 228 based on the analysis of the IT project data 224. Position 238 represents a rank or location of a particular IT project in a series of IT projects with project dependencies [0035].)
Scriven does not explicitly teach determine a relative ranking of costs for the work items.
However, Meharwade teaches determine a relative ranking of costs for the work items (Meharwade e.g. Figs. 1 and 7G, With respect to the release planning assistant 124, the inquiry response performer 138 may generate a release plan by implementing a weighted shortest job first process to rank each user story (i.e. work item) of the product development plan as a function of a cost of a delay versus a size of the user story [0243].) The story having highest WSJF value may be ranked first [0267].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scriven’s cross-project dependency analysis to include ranking work items relative to cost as taught by Meharwade in order to provide continuous improvement by highlighting outliers that are to be analyzed, and facilitating focusing on productive work for continuous improvement (Meharwade e.g. [0070]).
Scriven teaches mapping, the work items along with the dependencies and the ranking associated with the work items; and (Scriven e.g. Fig. 2, Cross-project dependency manager also utilizes natural language processing 220 and machine learning 222 to identify scope 230, position 238, status 234, etc. corresponding to each IT project in IT projects 226 and dependent IT projects 228 based on the analysis of the IT project data 224. Position 238 represents a rank or location of a particular IT project in a series of IT projects with project dependencies [0035].)
Scriven teaches provide, to a client device, visualization parameters of the determined mapping for representing the work items, (Scriven e.g. Fig. 2, Cross-project dependency risk chart 242 provides a visualization of the level of risk corresponding to different IT projects and includes project nodes 244, lines 246, and indicators 248 [0036]. For example, a current status of a particular IT project may be color-coded, such as green, yellow, and red and represents a “go”, “caution”, and a “stopped, stalled, or delayed” project status, respectively. Priority of the IT project may also be color-coded such as gold, silver, and bronze [0038].)
Scriven teaches wherein for a respective work item, the visualization parameters include a first visual indicator representing a type of work item (Scriven e.g. Figs. 2 and 3, Cross-project dependency risk chart 242 includes project nodes 244, lines 246, and indicators 248 [0036]. Each node in project nodes 244 represents a particular IT project [0037].), Scriven in view of Meharwade and Song teach a second visual indicator representing a cost of delay associated with the work item, and a third visual indicator representing a cost of delay profile for the work item, and
Scriven teaches an indicator associated with a delay of a project (Scriven e.g. Fig. 2, Each node in project nodes 244 represents a particular IT project [0037]. Cross-project dependency manage 218 applies status and priority to each node that corresponds to an IT project. A current status of a particular IT project may be color-coded, such as green, yellow, and red to represents a “go”, “caution”, and a “stopped, stalled, or delayed” project status, respectively [0038].)
Scriven does not explicitly teach determining a cost of delay and a second and third indicator representing a cost of delay and cost of delay profile.
However, Meharwade teaches determining a cost of delay (Meharwade e.g. The release planning assistant 124 may determine the weighted shortest job first as follows: Weighted shortest job first = Cost of delay/Job size = (specified value + time criticality + risk reduction/opportunity enablement)/Job size = story value + story priority + story risk reduction/opportunity enablement/story points [0244].) 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scriven’s cross-project dependency analysis to include determining a cost of delay of a project as taught by Meharwade in order to provide continuous improvement by highlighting outliers that are to be analyzed, and facilitating 
Meharwade does not explicitly teach an indicator representing a cost of delay and a cost of delay profile.
However, Song teaches a cost indicator and a cost profile (Song e.g. Song teaches a system and method for visually representing project metrics on 3-dimensional product models (Abstract). Fig. 31 is an example of visualization using a tree map. Each colored rectangle in the map represents an individual company. The rectangle's size reflects the company's market cap and the color shows price performance (Green means the stock price is up; red means it's down. Dark colors are neutral) [0464].  In Fig. 32, large branches in the hierarchy are given large areas displaying the budget size. A color scale is used to show the cost index information. The degree of shading for each rectangle displays the completion percentage of each pay item. A colored cost index and its shading provides comparative answers to cost issues for currently active work items [0470]. Graphical representation of budget size provides an intuitive overview of the relative size of problems and the presence of overruns, as well as project context [0470]. Deviation information and reasons for deviation are mapped together on the 3D model. This allows simultaneous visual identification of both quantity of deviation as well as the causes and impact of the deviation [0730]. The color shows deviation type (e.g., non-critical or critical), cause (e.g., accident, weather, equipment, 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scriven in view of Meharwade’s delay costs to include indicators representing a cost of delay and profile as taught by Song in order to improve understanding of the project status and give accurate information to decision makers for correct action and predictions (Song e.g. [0778]). 
Scriven, Meharwade, and Song inventions are directed towards project analysis, visualization, and modeling. Furthermore, all of the claimed elements were known in the prior arts of Scriven, Meharwade, and Song and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Scriven teaches wherein the visualization parameters further include a fourth visual indicator for linking pairs of work items to indicate a dependency between the linked work items. (Scriven e.g. Fig. 2, Each node in project nodes 244 represents a particular IT project. Lines 246 
As per claim 14 (Currently Amended), Scriven teaches a method for displaying an organization model, comprising (Scriven e.g. Figs. 6A-6C, The present invention provide a computer-implemented method, computer system, and computer program product for identifying cross-project dependencies, analyzing a risk of failing to meet one or more project release dates based on the cross project dependencies, and generating a visualization of the project release date risk in a cross-project dependency risk chart ([0001] and [0089]). Figs. 6A-6C flowchart illustrates a process for generating a cross-project dependency risk chart [0010]. Fig. 2 cross-project dependency manager generates and displays cross-project dependency risk chart on a user interface [0042].) : 
Scriven teaches retrieving one or more work items from storage, each work item including at least one requirement; (Scriven e.g. Fig. 6A step 602; The process begins when the computer retrieves IT project data corresponding to a plurality of IT projects currently under development in an enterprise from a set of one or more project data sources (step 602) [0079].)
Scriven teaches determining, for each of the one or more work items, one or more dependencies; (Scriven Fig. 6A step 608; the computer generates a list of IT projects and their corresponding dependent IT projects based on the analysis in step 604 (step 608) [0079].)
Scriven in view of Meharwade teach determining a relative ranking of costs for the work items; and 
 (Scriven e.g. Fig. 6A step 606; The computer determines project release date, project status, project priority, project position (i.e. rank) , and project features for each IT project in the plurality of IT projects based on the analysis in step 604 (step 606) [0079].)
Scriven does not explicitly teach determine a relative ranking of costs for the work items.
However, Meharwade teaches determine a relative ranking of costs for the work items (Meharwade e.g. Figs. 1 and 7G, With respect to the release planning assistant 124, the inquiry response performer 138 may generate a release plan by implementing a weighted shortest job first process to rank each user story (i.e. work item) of the product development plan as a function of a cost of a delay versus a size of the user story [0243].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scriven’s cross-project dependency analysis to include ranking work items relative to cost as taught by Meharwade in order to provide continuous improvement by highlighting outliers that are to be analyzed, and facilitating focusing on productive work for continuous improvement (Meharwade e.g. [0070]).
Scriven teaches mapping, the work items along with the dependencies and the ranking associated with the work items; and (Scriven e.g. Fig. 6A steps 604 and 606; Fig. 6A step 604, the computer performs an analysis of the IT project data corresponding to the plurality of IT projects using natural language processing 
Scriven teaches providing, to a client device, visualization parameters of the determined mapping for representing the work items, (Scriven e.g. Fig. 2, Cross-project dependency risk chart 242 provides a visualization of the level of risk corresponding to different IT projects and includes project nodes 244, lines 246, and indicators 248 [0036]. For example, a current status of a particular IT project may be color-coded, such as green, yellow, and red and represents a “go”, “caution”, and a “stopped, stalled, or delayed” project status, respectively. Priority of the IT project may also be color-coded such as gold, silver, and bronze [0038]. Fig. 6A; The computer generates a cross-project dependency risk chart having an X-axis based on IT project release dates and a Y-axis based on IT project positions (step 610) [0080].)
      Scriven in view of Meharwade and Song teach wherein for a respective work item, the visualization parameters include a first visual indicator representing a type of work item a second visual indicator representing a cost of delay associated with the work item, and a third visual indicator representing a cost of delay profile for the work item
      Scriven teaches wherein the visualization parameters further include a fourth visual indicator for linking pairs of work items to indicate a dependency between the linked work items (Scriven e.g. Fig. 6A step 614; The computer also inserts a line representing cross-project dependency between each dependent IT project and an IT project that a respective dependent IT project depends on with an arrow pointing to the IT project that the respective dependent IT project depends on (step 614 ) [0080].) 
As per claims 3 and 16 (Currently Amended), Scriven in view of Meharwade and Song teach the system as claimed in claim 1 and method as claimed in claim 14, wherein the second visual indicator is a size of the first visual indicator such that a first work object having a larger size of the first visual indicator compared to a second work object indicates that the first work object has a higher cost of delay compared to the second work object. 
Scriven teaches a size indicator associated with a number of dependencies (Scriven e.g. Fig. 3 The size of each IT project node reflects how many other IT projects are dependent on it. The larger the size of a node, the more critical it is to ensure success of that particular IT project corresponding to that node due to other IT project dependencies on that particular IT project [0064]. The computer increments a size of a node representing the selected IT project by one unit of size for each dependent IT project that corresponds to the selected IT project (step 618) (Fig. 6B and [0081]).)
Scriven does not explicitly teach the size indicator that reflect higher cost of delay.
Cost of delay/Job size = (specified value + time criticality + risk reduction/opportunity enablement)/Job size = story value + story priority + story risk reduction/opportunity enablement/story points [0244].) 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine Scriven’s size indicator with Meharwade’s cost of delay calculation to identify higher cost of delays in order to provide continuous improvement by highlighting outliers that are to be analyzed, and facilitating focusing on productive work for continuous improvement (Meharwade e.g. [0070]).
As per claims 4 and 17 (Currently Amended), Scriven in view of Meharwade and Song teach the system as claimed in claim 1 and method as claimed in claim 14, Scriven in view of Meharwade and Song teach wherein the third visual indicator is a color of the first work object such that a first work object having a different color of the first visual indicator compared to a second work object indicates that the first work object has a different cost of delay profile compared to the second work object. 
Scriven teaches different color indicators to identify current status and priority of a project (Scriven e.g. Fig. 2, Status 250 indicates a current status of a particular IT project and may be color-coded, such as a green, yellow, and red status indicator. A green indicator may signify a “go” project status, a yellow indicator may signify a "caution” project status, and a red indicator may signify a "stopped, stalled, or delayed” project status ([0038] and [0065]). Priority 252 indicates a current level of priority assigned by the 
Scriven in view of Meharwade teach determining a cost of delay (Meharwade e.g.  (Meharwade e.g. The release planning assistant 124 may determine the weighted shortest job first as follows: Weighted shortest job first = Cost of delay/Job size = (specified value + time criticality + risk reduction/opportunity enablement)/Job size = story value + story priority + story risk reduction/opportunity enablement/story points [0244].)
However, Scriven in view Meharwade do not explicitly teach a cost of delay profile and indicator.
However, Song teaches a color indicator for a cost profile (Song e.g. Song teaches a system and method for visually representing project metrics on 3-dimensional product models (Abstract). In Fig. 32, large branches in the hierarchy are given large areas displaying the budget size. A color scale is used to show the cost index information. A colored cost index and its shading provides comparative answers to cost issues for currently active work items [0470]. Deviation information and reasons for deviation are mapped together on the 3D model. This allows simultaneous visual identification of both quantity of deviation as well as the causes and impact of the deviation [0730]. The color shows deviation type (e.g., non-critical or critical), cause (e.g., accident, weather, equipment, material, or labor) or characteristic (e.g., compensable or non-compensable) and the tone displays quantitative value ([0234] and [0731]). The Examiner submits that deviations can include cost deviations (e.g. cost of delay).)

As per claims 5 and 18 (Currently Amended), Scriven in view of Meharwade and Song teach the system as claimed in claim 1 and method as claimed in claim 14, Scriven teaches wherein the fourth visual indicator is a line such that first visual indicators for a first work item and a second work item have a line connecting both of the 27 4838-1037-0745.4first visual indicators to represent a dependency relationship between the first work item and the second work item. (Scriven e.g. Fig. 2 Each node in project nodes 244 represents a particular IT project. Lines 246 represent edges between nodes indicating IT project dependencies. Lines 246 include arrows that point from a dependent IT project to an IT project that the dependent IT project has a dependency on [0037].)
As per claim 7 (Currently Amended), Scriven in view of Meharwade and Song teach the system as claimed in claim 5, Scriven teaches wherein the line is directional indicating a specific direction of dependency. (Scriven e.g. Fig. 2, Each node in project nodes 244 represents a particular IT project. Lines 246 represent edges between nodes indicating IT project dependencies. Lines 246 include arrows that point from a dependent IT project to an IT project that the dependent IT project has a dependency on [0037].)
As per claim 8 (Currently Amended), Scriven in view of Meharwade and Song teach the system as claimed in claim 1, Scriven teaches further configured to receive, from the client device, a change in dependency between two work items that previously had no dependency relationship.  (Scriven e.g. Fig. 8, the computer receives an input moving a node corresponding to an IT project that has one or more dependent IT projects from a first release date to a second release date. The input may be a user input via a mouse drag and drop operation or voice command. The visualization alerts the user of fallout scenarios such as the IT project now being dependent on another IT project (i.e. new dependency) that is both a red status as well as in the same release as the dependent IT project’s release date [0088].)
As per claim 9 (Currently Amended), Scriven in view of Meharwade and Song teach the system as claimed in claim 8, Scriven teaches further configured to perform a risk analysis in response to the change in dependency to determine whether affected work items are at no risk or at high risk. (Scriven e.g. Fig. 8, The computer modifies project release date proximity risk indicators corresponding to the one or more dependent IT projects based on the input moving the node to the second release date (step 804). The visualization alerts the user when such a scenario will lead to an impossible situation or other fallout scenarios such as an IT project having a dependency on a project that will release on a date later than the dependent IT project’s release data or the IT project now being dependent on another IT project that is both a red status as well as in the same release as the dependent IT project’s release date [0088]. A red status indicator signifies a “stopped, stalled, or delayed” project status [0038].) 
As per claim 10 (Currently Amended), Scriven in view of Meharwade and Song teach the system as claimed in claim 9, Scriven in view of Meharwade and Song teach further configured to perform the risk analysis based on five attributes including the cost of delay for a respective work item, a number of dependencies for the respective work item, a current status of the respective work item, a percentage work remaining for completing the work item, and a number of days that the work item is blocked. 
Scriven teaches perform the risk analysis based on a number of dependencies for the respective work item and a current status of the respective work item (Scriven e.g. Figs. 6A-6C illustrates a process for generating a cross-project dependency risk chart [0078]. In step 604, the computer performs an analysis of the IT project data corresponding to the plurality of IT projects using natural language processing and machine learning. Data includes IT project parameters, such as project status, plotted as a function of time, number of dependencies, business priority, and the like, together with historical data on whether a release was met or not, can act as predictors for the current set of IT projects under analysis [0079].)
Scriven does not explicitly teach perform a risk analysis based on the cost of delay for a respective work item, a percentage work remaining for completing the work item, and a number of days that the work item is blocked.
Meharwade teaches determining a cost of delay of an item of a product development plan (Meharwade e.g. Fig. 1, With respect to the release planning assistant 124, the inquiry response performer 138 may generate a release plan by implementing a weighted shortest job first process to rank each user story of the product development Cost of delay/Job size = (specified value + time criticality + risk reduction/opportunity enablement)/Job size = story value + story priority + story risk reduction/opportunity enablement/story points [0244].) 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scriven’s cross-project dependency risk analysis process to include conducting the analysis based on a cost of delay as taught by Meharwade in order to provide continuous improvement by highlighting outliers that are to be analyzed, and facilitating focusing on productive work for continuous improvement (Meharwade e.g. [0070]).
Meharwade do not explicitly teach determining a percentage work remaining for completing the work item and a number of days that the work item is blocked.
However, Song teaches determining a percentage work remaining for completing the work item and a length of delay of an activity (Song e.g. Using earned value analysis, the concrete subcontractor would measure the total quantity of concrete installed compared against the budgeted quantity to determine the percent completed. Similarly, he/she would compare the installed quantity against the quantity planned to be installed up to this point in time to determine if he/she is ahead or behind schedule [0181]. In Fig. 43, a user can assign colors to model objects to show that a simulation activity is in progress, to denote the amount of progress toward the completion of the activity, or to distinguish between critical activities and non-critical activities [0523]. In Fig. 80, the baseline schedule bar serves as the norm for progress measurement, while the actual 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scriven in view of Meharwade’s cross-project dependency risk analysis process to include conducting the analysis based on a percent completion and length of a delay as taught by Song in order to improve understanding of the project status and give accurate information to decision makers for correct action and predictions (Song e.g. [0778]).
As per claim 11 (Currently Amended), Scriven in view of Meharwade and Song teach the system as claimed in claim 10, Scriven in view of Meharwade and Song teach wherein a machine learning model taking in as input the five attributes for each work item provides an output indicating whether any of the work items are at no risk or at high risk. 
Scriven teaches a machine learning model taking in inputs for each work item provides an output indicating whether any of the work items are at no risk or at high risk (Scriven e.g. Embodiments may utilize cognitive machine learning to perform the gathering of the raw IT project data by giving the cognitive machine learning model access to those systems that store IT project metadata, such as release dates, project status, and the like [0058]. In step 604 of Figs. 6A-6C process for generating a cross-project dependency risk chart, the computer performs an analysis of the IT project data corresponding to the plurality of IT projects using natural language processing and machine learning. Data includes IT project parameters, such as project status, plotted as 
Scriven in view of Meharwade and Song teach the five attributes for each work items as shown in claim 10.
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scriven’s cross-project dependency risk analysis using a machine learning model to include taking in as input the five attributes to determine risk or no risk in order to provide continuous improvement by highlighting outliers that are to be analyzed, and facilitating focusing on productive work for continuous improvement (Meharwade e.g. [0070]) and improve understanding of the project status and give accurate information to decision makers for correct action and predictions (Song e.g. [0778]). 
As per claim 13 (Currently Amended), Scriven in view of Meharwade and Song teach the system as claimed in claim 1, further configured to: 
Scriven teaches track backlogged work items
Scriven does not teach, however, Meharwade teaches determine, based on weighted shorted jobs first algorithm, a recommended order for tackling the backlogged work items; and 28 4838-1037-0745.4(Meharwade e.g. Figs. 1 and 7H, At block 714, the release planning assistant 124 may identify approximate iterations needed based on backlog size [0266]. At block 716, the release planning assistant 124 may reorder the backlog based on weighted sorted job first (WSJF) derived for each story, where the weighted sorted job first technique may be mapped with story attributes to determine results. In this regard, the story having highest WSJF value may be ranked first [0267].) 
Scriven does not teach, however, Meharwade teaches provide the recommended order to the client device. (Meharwade e.g. Figs. 1 and 7G, With respect to the release planning assistant 124, the inquiry response performer 138 may generate a release plan by implementing a weighted shortest job first process to rank each user story of the product development plan as a function of a cost of a delay versus a size of the user story [0243]. A user dashboard may be used to display a suggested release plan and to provide viability predictions (Fig. 7G and [0262]).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scriven’s cross-project dependency manager to include using a weighted shorted jobs first algorithm to recommended order for tackling the backlogged work items as taught by Meharwade in order to provide continuous improvement by highlighting outliers 
As per claim 20 (Currently Amended), Scriven teaches a client device for displaying an organization model, the client device including a non-transitory computer-readable medium storing computer-executable instructions thereon such that when the instructions are executed, the client device is configured to (Scriven e.g. Figs. 1-2; The present invention provide a computer-implemented method, computer system, and computer program product for identifying cross-project dependencies, analyzing a risk of failing to meet one or more project release dates based on the cross project dependencies, and generating a visualization of the project release date risk in a cross-project dependency risk chart ([0001] and [0089]). Fig. 1 data processing system include clients 110, 112, and 114 which includes network, laptop, handheld computers, etc. [0024]. Program code (i.e. instructions) may be stored on a computer readable storage medium on server 104 and downloaded to client 110 over network 102 for use on client 110 [0027]. Fig. 2 cross-project dependency manager 218 displays cross-project dependency risk chart 242 on a user interface of a requesting client device [0042].)
Scriven teaches receive one or more work items from a server; (See claim 1a for response.)
Scriven teaches receive, from the server, visualization parameters for representing the one or more work items
Scriven teaches mapping, the work items along with the dependencies and the ranking associated with the work items; and (See claim 1d for response.)
        Scriven in view of Meharwade and Song teach wherein for a respective work item, the visualization parameters include a first visual indicator representing a type of work item, a second visual indicator representing a cost of delay associated with the work item, and a third visual indicator representing a cost of delay profile for the work item, and (See claim 1e(i) for response.)
       Scriven teaches wherein the visualization parameters further include a fourth visual indicator for linking pairs of work items to indicate a dependency between the linked work items; and (Scriven e.g. Fig. 2, Each node in project nodes 244 represents a particular IT project. Lines 246 represent edges between nodes indicating IT project dependencies. Lines 246 include arrows that point from a dependent IT project to an IT project that the dependent IT project has a dependency on [0037].)
Scriven teaches displaying the work items on a screen of the client device according to the visualization parameters and one or more visualization settings (Scriven e.g. Fig. 2, After generating cross - project dependency risk chart 242 , cross - project dependency manager 218 displays cross-project dependency risk chart 242 on a user interface of a requesting client device [0042]. A computer generates a cross-project dependency risk chart having Scriven teaches wherein the visualization settings include hiding work items of a certain type, work items of a certain cost of delay, work items of a certain cost of delay profile, or any combination thereof. (Scriven e.g. Fig. 3 illustrative embodiments may display only a portion of cross-project dependency risk chart 300 by, for example, only showing those IT projects that form part of a certain software product range based on user selection (i.e. certain type). User input drives such filters where the filters are unique and meaningful to the specific enterprise [0061].)
As per claim 21 (New), Scriven in view of Meharwade and Song teach the method as claimed in claim 14, further comprising: 
Scriven does not explicitly teach, however, Meharwade teaches inputting one of the costs or the work items into a model and prioritizing the work items from the model according to a backlogged status to determine which of the work items should be worked on first according to a weighted shortest job first 4863-9616-0777.1-7- algorithm that balances at least the cost of delay with how quickly the work item can be completed; (Meharwade e.g. With respect to the release planning assistant 124, the inquiry response performer 138 may generate, for a product development plan associated with the product, a release plan by implementing a weighted shortest job first process to rank each user story of the product development plan as a function of a cost of a delay versus a size of the user story [0243]. Weighted shortest job first (WSJF) may represent a prioritization model used to sequence user stories [0245]. The release planning assistant 124 
Scriven does not explicitly teach, however, Meharwade teaches communicating an order for tackling a backlog of the prioritized work items as determined using the weighted shortest job first algorithm; and (Meharwade e.g. The release planning assistant 124 may identify approximate iterations needed based on backlog size [0266]. At block 716, the release planning assistant 124 may reorder the backlog based on weighted sorted job first (WSJF) derived for each story, where the weighted sorted job first technique may be mapped with story attributes to determine results. In this regard, the story having highest WSJF value may be ranked first (Figs. 1, 7H and [0267]. The release planning assistant 124 may publish an output that may include release and iteration timelines with iteration backlog for each iteration. Results may be made available to the user (Fig. 7 and [0277]).)
Scriven does not explicitly teach, however, Meharwade teaches causing a representation of the order for tackling the backlog to be displayed on the client device. (Meharwade e.g. The release planning assistant may generate a release plan by implementing a weighted shortest job first process to rank each user story of the product development plan as a function of a cost of a 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scriven’s cross-project dependency manager to include using a weighted shorted jobs first algorithm to recommend an order for tackling the backlogged work items as taught by Meharwade in order to provide continuous improvement by highlighting outliers that are to be analyzed, and facilitating focusing on productive work for continuous improvement (Meharwade e.g. [0070]).
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scriven et al. (US 2020/0097867 A1) in view of Meharwade et al. (US 2019/0050771 A1), in further view of Song (US 2006/0044307 A1), and in further view of daCosta (US 9,172,738 B1)
As per claims 2 and 15 (Currently Amended), Scriven in view of Meharwade and Song teach the system as claimed in claim 1 and method as claimed in claim 14, Scriven teaches wherein the first visual indicator is a shape object and (Scriven e.g. Fig. 3 cross-project dependency risk chart includes a project node or container such as a circular shape and listing each project's unique identifier within the project node [0061].)  Scriven in view of Meharwade and Song do not explicitly teach, however, daCosta teach different types of work items have different shape objects. (daCosta e.g. daCosta teaches a collaborative machine social network system (Abstract). Figs. 2 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scriven in view of Meharwade and Song’s cross-project dependency risk chart to include indicators of different shapes to represent different projects or work items/activities as taught by daCosta in order to provide a visual reflection of the current and dynamic state (daCosta e.g. col. 35 lines 43-46).
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scriven et al. (US 2020/0097867 A1) in view of Meharwade et al. (US 2019/0050771 A1), in further view of Song (US 2006/0044307 A1), and in further view of Kurjanowicz et al. (US 2016/0275436 A1).
As per claims 6 and 19, Scriven in view of Meharwade and Song teach the system as claimed in claim 5 and method as claimed in claim 18, wherein a thickness of the line indicates strength of dependency such that a thicker line represents a stronger dependency than a thinner line. 
Scriven teaches an indicator (e.g. stacked rings) to indicate strength of dependency (Scriven e.g. Fig. 2 and Fig. 6C step 630; Cross-project dependency manager 218 may indicate stacked dependency 256 by, for example, applying a number of rings surrounding a node, which corresponds to the dependent IT project, equal to the number of dependencies [0041]. The computer applies a stacked dependency indicator to any IT project node that has a plurality of cross - project dependencies in the cross-project dependency risk chart (step 630) (Fig. 6C and [0082]).) 

However, Kurjanowicz teaches a thickness of the line indicator that indicates strength of dependency (Kurjanowicz e.g. Fig. 8 relationship diagram includes relationship graph 800 [0078]. Indicators such as line thickness, line color, or other information may be displayed to convey additional information. The additional information may be activity type, number of activities, a strength of the relationship among others, and possibly other information [0082]. For example, line 816 is thickened and marked with the number five hundred to show a large number of connected activities between user C 806 and user E 810 [0081].) 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scriven in view of Meharwade and Song’s cross-dependency risk chart to include line thickness indicators representing a strength of dependency/connection as taught by Kurjanowicz in order to identify main collaborators across teams, to identify strong connections between individuals, and to identify work patterns (Kurjanowicz e.g. [0079]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624